              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00096-MR-WCM


BRIAN HOGAN, et al.,             )
                                 )
                   Plaintiffs,   )
                                 )
     vs.                         )               MEMORANDUM OF
                                 )               DECISION AND ORDER
CHEROKEE COUNTY, et al.,         )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on “Cherokee County, Scott

Lindsay in His Official Capacity, and Cindy Palmer in Her Official and

Individual Capacities’ Motion for Summary Judgment” [Doc. 56]; “Plaintiffs’

Motion for Partial Summary Judgment on the Issue of Liability” [Doc.

60], [Doc. 61 (sealed)]; and “Defendant Scott Lindsay’s Motion for

Summary Judgment” [Doc. 62].

I.    PROCEDURAL BACKGROUND

      On March 14, 2018, Plaintiff Brian Hogan (“Plaintiff Hogan” or “Hogan”)

filed this action in the Superior Court of Cherokee County, North Carolina,

on behalf of himself and his minor daughter, H.H., (the “Plaintiffs) against

Defendant Cherokee County (the “County”); Defendant Scott Lindsay

(“Defendant Lindsay”), in both his individual capacity and his official capacity


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 1 of 55
as the Cherokee County Attorney and attorney for Cherokee County

Department of Social Services (“DSS”); and Cindy Palmer (“Defendant

Palmer”), in both her individual capacity and her official capacity director of

Cherokee County DSS. [Doc. 1-1 at 4] (collectively “the Defendants”).1 On

April 13, 2018, the Defendants removed the case to this Court pursuant to

28 U.S.C. § 1444(b). [Doc. 1].

      This action arises out of the Defendants’ use of an out-of-court

agreement that resulted in the removal of Plaintiff H.H. from the custody of

her father, Plaintiff Brian Hogan, without a court order. [Doc. 1-1 at 5].

Following a ruling on a partial motion to dismiss filed by the Defendants

Cherokee County and Palmer and Lindsay in their official capacities [Doc.

22], the following claims remain in this lawsuit:

           Claims of negligence and gross negligence against Defendants

             Lindsay and Palmer in their official and individual capacities

             (Counts I, II, and III);




1 Plaintiff Hogan also filed the action on behalf of unnamed class members who are
similarly situated and against Cherokee County DSS, “DSS Supervisor Doe #1,” and
“DSS Social Worker #1.” However, these class members are no longer part of this
lawsuit, and the Doe Defendants have not been identified. [Doc. 22 at 7; Doc. 33 at 5–8;
Doc. 86 at 1–2].
                                            2


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 2 of 55
          Claims of negligent misrepresentation against Defendants

             Lindsay and Palmer in their official and individual capacities

             (Count IV);

          Claims of negligent and grossly negligent hiring and retention

             against the County (Counts V and VI);

          Claims of negligent and grossly negligent supervision against

             Defendant Palmer in her official and individual capacities

             (Counts VII and VIII);

          Claims of actual fraud against Defendants Lindsay and Palmer

             in their official and individual capacities (Count IX);

          Claims of constructive fraud against Defendants Lindsay and

             Palmer in their individual capacities (Count X);

          Claims for deprivation of rights under 42 U.S.C. § 1983 against

             Defendants Lindsay and Palmer in their official and individual

             capacities (Count XI);

          Claims for deprivation of rights under 42 U.S.C. § 1983 (Monell2

             liability) against the County (Count XII);


2 Monell v. Dep’t of Social Servs., 436 U.S. 658, 694-95 (1978) (holding that a local
government may be sued for an injury inflicted by the government’s employees or agents
where the government’s custom or policy is the “moving force of the constitutional
violation”).
                                            3


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 3 of 55
          Claims for violation of the Equal Protection Clause under 42

            U.S.C. § 1983 against Defendants Lindsay and Palmer in their

            individual capacities (Count XIII);

          State law claims against the County for multiple actions of the

            County’s employees under a theory of respondeat superior

            (Count XIV);

          Claims for civil obstruction of justice against all the Defendants

            (Count XV);

          Claims for violations of the North Carolina Constitution against

            Defendants Palmer and Lindsay in their individual capacities

            (Count XVI); and

          Claims for punitive damages against Defendants Palmer and

            Lindsay in their individual capacities (Count XVII).

[Doc. 1-1 at 24-61; Doc. 22 at 7-8].

      The Defendants now move for summary judgment with respect to a

number of these claims. [Doc. 56, Doc. 62]. The Plaintiffs, in turn, move for

summary judgment on their § 1983 claims for due process violations against

the Defendants. [Doc. 61 (sealed)]. These motions have been fully briefed

and are now ripe for review.


                                       4


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 4 of 55
II.    STANDARD OF REVIEW

       Summary judgment is appropriate if the pleadings, depositions,

answers, admissions, stipulations, affidavits, and other materials on the

record show “that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a)&(c).

“As the Supreme Court has observed, ‘this standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.’” Bouchat v.

Baltimore Ravens Football Club, Inc., 346 F.3d 514, 519 (4th Cir. 2003)

(emphasis in original) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986)).

       “Facts are material when they might affect the outcome of the case,

and a genuine issue exists when the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.” Ballengee v. CBS Broad., Inc.,

968 F.3d 344, 349 (4th Cir. 2020) (quoting News & Observer Publ’g Co. v.

Raleigh-Durham Airport Auth., 597 F.3d 570, 576 (4th Cir. 2010)). In ruling

on a motion for summary judgment, the Court does not make credibility

determinations or weigh the evidence. Guessous v. Fairview Prop. Invs.,

LLC, 828 F.3d 208, 216 (4th Cir. 2016). “Regardless of whether he may
                                      5


      Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 5 of 55
ultimately be responsible for proof and persuasion, the party seeking

summary judgment bears an initial burden of demonstrating the absence of

a genuine issue of material fact.” Bouchat, 346 F.3d at 522. If this showing

is made, the burden then shifts to the nonmoving party who must convince

the Court that a triable issue exists. Id.

      Where, as here, the parties have filed cross-motions for summary

judgment on some of the issues, the Court must consider “each motion

separately on its own merits to determine whether either of the parties

deserves judgment as a matter of law.” Rossignol v. Voorhaar, 316 F.3d

516, 523 (4th Cir. 2003) (internal quotations and citation omitted). In

considering the facts on a motion for summary judgment, the Court will view

the pleadings and material presented in the light most favorable to the

nonmoving party and must draw all reasonable inferences in the nonmoving

party’s favor. Smith v. Collins, 964 F.3d 266, 274 (4th Cir. 2020). In doing

so, however, the Court may only consider admissible evidence. Fed. R. Civ.

P. 56; Evans v. Techs Applications Serv. Co., 80 F.3d 954, 962 (4th Cir.

1996).




                                        6


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 6 of 55
III.    FACTUAL BACKGROUND

        This factual recitation is presented for the purposes of addressing the

Defendants’ Motions for Summary Judgment. Accordingly, the facts are

presented in the light most favorable to the Plaintiffs.

        Cherokee County is a political subdivision of North Carolina. [Doc. 1-

1 at 6; Doc. 23 at 2]. At all times relevant to this action, Defendant Palmer

was the Cherokee County DSS director, and Defendant Lindsay was the

Cherokee County Attorney as well as attorney for Cherokee County DSS.

[Doc. 1-1 at 7; Doc. 23 at 3; Doc. 59-3 at 6, 28]. At all times relevant to this

action, Plaintiff Brian Hogan, his wife Amanda Edmondson (“Edmondson”),

and Hogan’s minor daughter H.H. were residents of Cherokee County. [Brian

Hogan Dep., Doc. 59-3 at 13, 15].

        On September 14, 2015, after receiving a report of neglect regarding

H.H., Cherokee County DSS filed a juvenile petition alleging that H.H. was

abused, neglected, and dependent. [Doc. 1-1 at 11; Doc. 59 at 3].3 After an

investigation, North Carolina District Judge Tessa Sellers entered an order

on April 1, 2016, placing H.H. back in Plaintiff Hogan’s custody (the “2016

Custody Order”). [Doc. 8-3 at 3-4 (sealed document)].


3 Although the Defendants do not admit these facts in their Answers, the Defendants do
recite these facts with a citation to the Complaint in their Motions for Summary Judgment.
Therefore, the Court takes these facts as undisputed.
                                              7


       Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 7 of 55
      In the fall of 2016, Edmondson had a heart attack and was hospitalized

in Asheville, North Carolina. [Doc. 59-3 at 13; Doc. 66-1 at 2]. Plaintiff Hogan

arranged to leave H.H. with neighbors because he could not care for H.H.

while he was in Asheville with Edmondson. [Doc. 59-3 at 6, 13]. While H.H.

was staying with the neighbors, her school made a report to DSS about a

concern with H.H.’s care. [Brian Hogan Dep., Doc. 66-1 (sealed document)].

In November 2016, DSS worker Laurel Smith called Plaintiff Hogan, who was

in Asheville, and told him that he had 24 hours to get back to Murphy to “sign

papers to give [H.H.] to someone in [his] family or they were going to give

her to the State and [he] would never see her again.” [Id. at 13, 15]. Plaintiff

Hogan asked his father, Warren Hogan (“Warren”), if he “would keep [H.H.]

until [Edmondson] could get out of the hospital.” [Id. at 4].

      Plaintiff Hogan returned to Murphy and met with Laurel Smith, Warren,

David Hughes, and a few other people whom he did not know. [Doc. 59-3 at

10-11]. Neither Defendant Palmer nor Defendant Lindsay was present for

this meeting. [Doc. 59-3 at 26, 28]. Plaintiff Hogan was handed a Custody

and Visitation Agreement (“CVA”) and was told that if he did not sign it, H.H.

would be “giv[en] to the State and [he would] never see her.” [Id. at 15].

Hogan was not represented by counsel at this meeting and had not

contacted an attorney about the situation. [Id.]. He signed the CVA, which
                                       8


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 8 of 55
purported to give custody to Warren, and returned to Asheville to be with

Edmondson for the next three and a half months. [Id. at 16].

     Warren would not allow Plaintiff Hogan to talk to H.H. while H.H. was

in his “custody.” [Id. at 19]. Hogan had some concerns about whether

Warren was a suitable caregiver and H.H.’s safety while she was living with

Warren. These concerns stemmed, in part, from issues relating to Warren’s

purported involvement with “the Mexican Drug Cartel” and “selling pills.” [Id.

at 9, 29]. After he got back to Murphy from Asheville, Hogan contacted DSS

about how to get H.H. back and was informed that he needed to have a

stable job and a stable home. [Id. at 23]. Hogan contacted DSS again after

he had done everything that was asked of him but was told to get H.H. back

he would have to “take them and Warren to court.” [Id.].

     On December 4, 2017, Hogan attempted to “lawfully obtain” H.H., but

this was denied. [Doc. 1-1 at 14; Doc. 59 at 4]. Hogan also attempted to pick

H.H. up from school, but the school would not allow him to do so. [Doc. 59-

3 at 19]. Hogan then contacted the attorney who represented him in the 2016

custody case, Melissa Jackson (“Jackson”). [Id. at 17].




                                      9


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 9 of 55
      On December 7, 2017, Jackson filed a motion on Plaintiff Hogan’s

behalf to enforce the 2016 Custody Order. [Brown Affidavit, Doc. 61-24; see

Doc. 59 at 4; Doc. 59-3 at 17]. On December 13, 2017, North Carolina District

Court Judge Monica H. Leslie heard the motion regarding custody of H.H.

[Doc. 11 at 7; Doc. 16 at 11; Doc. 61-3 at 1 (sealed)]. Prior to the hearing,

Judge Leslie met with Jackson, David Moore, Defendant Lindsay, and David

Brown. In the meeting, Defendant Lindsey stated that he had knowledge of

“at least 20” CVAs like the one in this case. [Doc. 61-3 at 1].5 When asked

on what legal authority he relied on in the drafting of the CVAs, Defendant

Lindsay stated “none.” [Id.].

      Judge Leslie entered an order on December 13, 2017, that held the

CVA invalid and not enforceable or binding and stated that Plaintiff Hogan

had custody of H.H. [Id.]. Plaintiff Hogan regained custody of H.H.

immediately thereafter. [Doc. 59-3 at 25].



4 The Defendants object to the consideration of the affidavits of Darryl Brown, Monica
Leslie, and Laurel Smith. The Defendants argue that the affidavits should not be
considered because they are part of the record in a different case. Nothing in Federal
Rule of Civil Procedure Rule 56 indicates that affidavits prepared in connection with
another case cannot be used to support a motion for summary judgment. To the extent
that either party has submitted evidence to the Court that is inadmissible, it has been
excluded.

5 The Defendants argue that this is hearsay and inadmissible. Under the Federal Rules
of Evidence, however, a statement of a party opponent is not hearsay. Fed. R. Evid.
801(d)(2).
                                          10


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 10 of 55
       On December 20, 2017, the North Carolina Department of Health and

Human Services, Division of Social Services, Child Welfare Services sent

out an urgent memorandum regarding private custody agreements. The

letter stated that it had come to their attention that:

             [C]hild welfare staff in some County Departments of
             Social Services may be facilitating the completion of
             private custody agreements between the parent(s) of
             children involved in Child Protective Services and
             other family members or other individuals, without
             the oversight of the Court . . . . This letter is a
             reminder that facilitating such private custody
             agreements without the oversight of the Court falls
             outside of both law and policy.”

[Doc. 1-1 at 68] (emphasis in original). On May 18, 2020, a North Carolina

Grand Jury indicted Defendant Palmer for two counts of felony obstruction

of justice, two counts of contributing to the delinquency of a minor, one count

of willful failure to discharge duties, and one count of perjury based, in part,

on her activities as director of DSS in using CVA agreements. [Doc. 61-12 at

1].

       Cherokee County DSS used CVAs in multiple cases, since at least

2009. [Tamela Shook Dep., Doc. 61-6 at 34–36 (sealed document); Doc. 8-

1].    Defendant Lindsay authored some of these documents directly;

eventually, a fill-in-the-blank copy was developed for DSS workers to use.

[Courtney Myers Dep., Doc. 61-5 at 12–13; Doc. 8-1; Doc. 61-1].
                                        11


      Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 11 of 55
       Defendant Palmer was present in at least two meetings in which the

use of CVAs was discussed. [Courtney Myers Dep., Doc. 59-4 at 8; Laurel

Smith Aff., Doc. 61-4; see Palmer Dep. Doc. 61-11 at 38].

IV.    DISCUSSION

       A.    Individual Capacity Section 1983 Claims

             1.    Equal Protection Claim Asserted against Defendant
                   Lindsay in His Individual Capacity

       The Federal Civil Rights Act, 42 U.S.C. § 1983, imposes civil liability

upon every person who, under color of law, deprives another of rights

secured by the Constitution and laws of the United States. 42 U.S.C. § 1983.

To prevail on a Section 1983 claim, the plaintiff has the burden of

establishing (1) the deprivation of a right secured by the Constitution or laws

of the United States, and (2) that the alleged deprivation was committed

under color of state law. Austin v. Paramount Parks, Inc., 195 F.3d 715, 727

(4th Cir. 1999). By its terms, § 1983 “creates no substantive rights; it merely

provides remedies for deprivation of rights established elsewhere.” City of

Okla. City v. Tuttle, 471 U.S. 808, 816 (1985) (citation omitted).

       To prove a Section 1983 claim for an equal protection violation, a

plaintiff must demonstrate “that he has been treated differently from others

with whom he is similarly situated and that the unequal treatment was the

                                      12


      Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 12 of 55
result of intentional or purposeful discrimination.” Fauconier v. Clarke, 966

F.3d 265, 277 (4th Cir. 2020) (internal quotation marks omitted).

       Here, the Plaintiffs have not presented a forecast of evidence from

which a jury could reasonably find that the Plaintiffs were treated differently

or unequally from others with whom they were similarly situated.

Accordingly, the Court will grant summary judgment to Defendant Lindsay

as to the Plaintiffs’ Section 1983 equal protection claims against him in his

individual capacity, and such claims are dismissed.6

              2.     Personal Involvement of Defendants Palmer and
                     Lindsay in Due Process Violations

       Defendants Palmer and Lindsay move for summary judgment with

regard to the Section 1983 due process claims asserted against them

individually on the grounds that they were not personally involved in the

creation of the CVA used in this case. As such, both Defendants contend

that they cannot be held individually liable for any due process violations

stemming from the use of that agreement.




6
 Defendant Palmer has not moved for summary judgment with respect to the Plaintiffs’ §
1983 claims for equal protection violations asserted against her in her individual capacity,
nor has she asserted qualified immunity with respect to these claims. As such, the
Plaintiffs’ § 1983 equal protection claims against Defendant Palmer in her individual
capacity shall proceed.
                                            13


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 13 of 55
      To hold a government official individually liable under Section 1983, a

plaintiff must “affirmatively show[ ] that the official charged acted personally

in the deprivation of the plaintiff's rights.” Wright v. Collins, 766 F.2d 841,

850 (4th Cir. 1985) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir.

1977)). To establish personal involvement by an individual defendant, it is

sufficient for a plaintiff to demonstrate the defendant had “personal

knowledge of and involvement in the alleged deprivation” of the plaintiff’s

rights. Wright, 766 F.2d at 850 (4th Cir. 1985). While “mere knowledge of

such a deprivation does not suffice,” Williamson v. Stirling, 912 F.3d 154,

171 (4th Cir. 2018), “if the evidence showed that conduct directly causing the

deprivation was done to effectuate an official policy or custom for which [the

individual defendant] was responsible,” the defendant could be liable. Fisher

v. Wash. Metro. Area Transit Auth., 690 F.2d 1133, 1143 (4th Cir. 1982).

      Here, it is undisputed that Defendant Palmer was the Director of Social

Services for Cherokee County at the time that Plaintiff Hogan signed the CVA

at issue. The Plaintiffs have presented a forecast of evidence that during

Palmer’s tenure as Director, CVAs were used in numerous other cases

handled by Cherokee County DSS. [Doc. 61-6 at 35–36; Doc. 61-9 at 19-

24, 38]. The Plaintiffs also have presented a forecast of evidence that

Defendant Palmer was present at staff meetings where CVAs were
                                      14


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 14 of 55
discussed, and that she specifically advised social workers under her

supervisions that CVAs could be used. [Doc. 59-4 at 8; see also Doc. 61-4

at 1]. Based on this forecast of evidence alone, a jury could reasonably

conclude that Defendant Palmer was personally responsible for effectuating

the very policy that resulted in the alleged deprivation of the Plaintiffs’ rights.

      With respect to Defendant Lindsay, the Plaintiffs have presented a

forecast of evidence that Defendant Lindsay originally created the CVAs, and

that when the CVAs became a form that would be filled out by the social

workers, those forms would be sent back to Defendant Lindsay for review.

[Doc. 59-4 at 10; Doc. 61-4; Doc. 61-5 at 12]. The Plaintiffs have also

presented evidence that Lindsay approved each CVA, including the CVA in

this case, before it was signed. [Doc. 61-4]. From this forecast of evidence,

a reasonable jury could find that Defendant Lindsay acted personally in the

deprivation of the Plaintiffs’ due process rights.

      In addition to this forecast of evidence, the Plaintiffs argue that an

adverse inference may be drawn from the Defendants’ invocations of their

Fifth Amendment rights. In their respective depositions, both Palmer and

Lindsay asserted their Fifth Amendment right against self-incrimination and

refused to testify regarding their involvement in the Hogan CVA. In a civil

case, the invocation of a Fifth Amendment privilege can give rise to an
                                        15


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 15 of 55
adverse inference. See ePlus Tech., Inc. v. Aboud, 313 F.3d 166, 179 (4th

Cir. 2002) (“In a civil proceeding, a fact-finder is entitled to draw adverse

inferences from a defendant's invocation of the privilege against self

incrimination.”).

      Based on the forecast of evidence presented by the Plaintiffs, as well

as the adverse inferences that can be drawn from the Defendants’ invocation

of their Fifth Amendment rights, the Court must reject the Defendants’

argument that the individual capacity Section 1983 claims should be

dismissed because of their lack of personal involvement in the CVA at issue.

             3.     Waiver of Procedural Due Process Claim

      Next, the Defendants contend that Plaintiff Brian Hogan’s procedural

due process claim should be dismissed because he waived any such rights

by voluntarily signing the CVA.7 [Doc. 59 at 9-10; Doc. 63 at 7-9].

      The Fourteenth Amendment’s due process clause provides that no

person shall be deprived of “life, liberty, or property, without due process of

law.” U.S. Const. Amend XIV.          To establish a procedural due process

violation under Section 1983, a plaintiff must show (1) that he has been

deprived of a cognizable liberty interest and (2) that such deprivation



7The Defendants do not assert waiver as a defense to the procedural due process claim
asserted by H.H.
                                         16


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 16 of 55
occurred without adequate procedural protections. Swarthout v. Cooke¸ 562

U.S. 216, 219 (2011). At a minimum, procedural due process requires “fair

notice” of impending governmental action and “an opportunity to be heard.”

Snider Int’l Corp. v. Town of Forest Heights, 739 F.3d 140, 146 (4th Cir.

2014). Such procedural safeguards may be considered waived, however,

when a plaintiff consents to the governmental action. Thus, if a parent

“voluntarily surrenders a liberty interest to the State, there has been no

‘deprivation’ of that interest by the State, and no due process violation.”

Weller v. Dep’t of Soc. Servs. for City of Baltimore, 901 F.2d 387, 393 (4th

Cir. 1990) (citing Stone v. University of Maryland Medical System Corp., 855

F.2d 167, 172–73 (4th Cir. 1988)); Smith v. Williams-Ash, 520 F.3d 596, 600

(6th Cir. 2008) (stating that where a parent voluntarily consents to a custody

plan, “no hearing of any kind is necessary; hearings are required for

deprivations taken over objection, not for steps authorized by consent”)

(quoting Dupuy v. Samuels, 465 F.3d 757, 761-62 (7th Cir. 2006)).

      To be valid, a waiver of a constitutional right must be voluntary,

knowing, and intelligent. Iowa v. Tovar, 541 U.S. 77, 81 (2004) (noting the

standard for criminal constitutional rights); Lake James Cmty. Volunteer Fire

Dep’t, Inc. v. Burke Cty., N.C., 149 F.3d 277, 280 (4th Cir. 1998) (“The

contractual waiver of a constitutional right must be a knowing waiver, must
                                     17


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 17 of 55
be voluntarily given, and must not undermine the relevant public interest in

order to be enforceable.”). Additionally, the waiver must be established by a

“high standard[ ] of proof.” Miranda v. Arizona, 384 U.S. 436, 475 (1966);

Lake James Cmty. Volunteer Fire Dep’t, 149 F.3d at 280 (imposing a

heightened review standard on contracts that purport to include a waiver of

constitutional rights “because the law does not presume the waiver of

constitutional rights”).

      Here, the Plaintiffs have presented a forecast of evidence from which

a reasonable jury could conclude that Hogan did not knowingly, voluntarily,

and intentionally waive his due process rights and that, therefore, he was

deprived of procedural due process in violation of the Fourteenth

Amendment. The forecast of evidence, viewed in the light most favorable to

the Plaintiffs, demonstrates that Hogan was given only 24 hours’ notice

before he signed the CVA and was given only a moment’s notice to read the

agreement itself. Hogan was not represented by counsel when he signed the

CVA agreement, nor was any opportunity to confer with counsel offered to

him. Further, the Plaintiffs have presented a forecast of evidence that the

social worker who presented the CVA to Hogan threatened that H.H. would

be placed in foster care and that Hogan would never see her again unless



                                     18


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 18 of 55
he signed the agreement.8 For these reasons, the Court concludes that the

Defendants are not entitled to summary judgment on Plaintiff Hogan’s

procedural due process claim on the basis of waiver.

              4.     Parratt-Hudson Doctrine

       The Defendants further argue that the Plaintiffs’ procedural due

process claims are barred by the Parratt-Hudson doctrine. See Parratt v.

Taylor, 451 U.S. 527 (1981) overruled in part on other grounds by Daniels v.

Williams, 474 U.S. 327, 330 (1986); Hudson v. Palmer, 468 U.S. 517 (1984).

       Under the Parratt-Hudson doctrine, a state actor’s random and

unauthorized deprivation of a protected due process interest cannot be

challenged under Section 1983 if the state provides an adequate post-

deprivation remedy. See Parratt, 451 U.S. at 543-44; Hudson, 468 U.S. at

533. The Defendants argue that because the Plaintiffs had meaningful post-

deprivation remedies available to them, including the multiple state tort

claims asserted in this action, their procedural due process claims should be

dismissed. [Doc. 59 at 11; Doc. 63 at 12-13].




8This forecast of evidence, when viewed in the light most favorable to the Plaintiffs, also
demonstrates a deprivation of H.H.’s procedural due process rights in violation of the
Fourteenth Amendment. The Defendants, however, only assert the defense of waiver
with respect to Plaintiff Hogan’s procedural rights.
                                            19


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 19 of 55
      The Parratt-Hudson doctrine, however, does not apply to deprivations

that are a “result of some established state procedure,” see Logan v.

Zimmerman Brush Co., 455 U.S. 422, 435–36 (1982), or the result of a

municipal officer acting pursuant to a municipal policy or custom, Alvarez v.

Lassiter, No. 1:18-cv-00116-MR, 2020 WL 3642709, at *2 (W.D.N.C. July 3,

2020) (Reidinger, J.) (citing Woodard v. Andrus, 419 F.3d 348, 353 (5th Cir.

2005); Matthias v. Bingley, 906 F.2d 1047, 1055–56 (5th Cir. 1990)) (“A

plaintiff can show that he was deprived under an ‘established state

procedure’ where the official acted pursuant to municipal custom or policy.”).

Here, for the reasons discussed in further detail below, the Plaintiffs have

presented a forecast of evidence from which a reasonable jury could

conclude that they were deprived of their procedural due process rights

through the enforcement of a municipal policy or custom.            As such,

regardless of the adequacy of any post-deprivation remedies available to the

Plaintiffs, the Court concludes that the Parratt-Hudson doctrine does not bar

their claims. The Defendants’ Motion for Summary Judgment on this issue

is denied.

             5.   Substantive Due Process Claims

      Next, the Defendants move for summary judgment with respect to the

Plaintiffs’ substantive due process claims.    Specifically, the Defendants
                                     20


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 20 of 55
argue that the Plaintiffs have failed to demonstrate the “intent to harm”

necessary to prove a substantive due process violation pursuant to the

Fourteenth Amendment. [Doc. 59 at 11-16; Doc. 63 at 9-12].

      Substantive due process protects fundamental rights from government

action, irrespective of the constitutional sufficiency of the processes afforded,

unless the action is necessary and animated by a compelling purpose. See

Mathews v. Eldridge, 424 U.S. 319, 333-34 (1976); Daniels v. Williams, 474

U.S. 327, 331 (1986).

      The Supreme Court has recognized that the “interest of parents in the

care, custody, and control of their children . . . is perhaps the oldest of the

fundamental liberty interests recognized.” Troxel v. Granville, 530 U.S. 57,

65 (2000). Indeed, “the sanctity of the family unit is a fundamental precept

firmly ensconced in the Constitution and shielded by the Due Process Clause

of the Fourteenth Amendment.” Hodge v. Jones, 31 F.3d 157, 163 (4th Cir.

1994); Santosky v. Kramer, 455 U.S. 745, 753 (1982). Thus, both Plaintiff

Hogan and H.H. have recognized liberty interests in maintaining the integrity

of their family unit. See Weller v. Dep’t of Social Servs. for City of Baltimore,

901 F.2d 387, 395 (4th Cir. 1990) (“It is clear that the private, fundamental

liberty interest in retaining the custody of one’s child and the integrity of one’s

family is of the greatest importance.”).
                                        21


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 21 of 55
      These fundamental interests, however, are “neither absolute nor

unqualified, and may be outweighed by a legitimate governmental” interest,

including curtailing child abuse and neglect. Hodge, 31 F.3d at 163; see

Weller, 901 F.2d at 392 (noting that parents’ fundamental right in the custody,

care, and control of their children “does not categorically bar the government

from altering parental custody rights”). Instead, when the government

removes a child from a parent’s custody for the child’s protection, only an

“abuse of power which ‘shocks the conscience’ creates a substantive due

process violation.” Wolf v. Fauquier Cty. Bd. of Supervisors, 555 F.3d 311,

322 (4th Cir. 2009) (citing Collins v. City of Harker Heights, 503 U.S. 115,

129 (1992)); see Weller, 901 F.2d at 391-92.

      The Court must first determine what evidentiary standard the Plaintiffs

must meet in order for the jury to consider the Defendants’ conduct to be

“conscience shocking” in this case. See Dean v. McKinney, 976 F.3d 407,

at 414 (4th Cir. 2020) (citing County of Sacramento v. Lewis, 523 U.S. 833,

850 (1998)). The Defendants argue that the standard of culpability is “intent

to harm” [Doc. 59 at 12; Doc. 63 at 10], while the Plaintiffs argue that the

appropriate standard is “deliberate indifference” [Doc. 84 at 11]. Though the

Fourth Circuit has not given clear guidance on what “shocks the conscience”

in cases involving the removal of children without a judicial order, it has held
                                      22


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 22 of 55
that emergency removal “based upon some evidence of child abuse” does

not shock the conscience. Weller, 901 F.2d at 391–92; Wolf, 555 F.3d at

323 (finding no substantive due process violation actions when there was a

complaint to DSS “suggesting the possibility of serious harm” and DSS acted

“to assure the safety of children that might have been in danger”).

       In Dean v. McKinney, the Fourth Circuit considered this question in the

very different context of a case in which a deputy sheriff caused a collision

while driving a police vehicle “too fast for conditions.” Dean, 976 F.3d at 412-

414.    In such a situation where “an officer is able to make unhurried

judgments with time to deliberate, such as in the case of a non-emergency,”

the Court determined that the “deliberate indifference” standard is

appropriate. Id. at 415. Therefore, it follows that “deliberate indifference” is

also the appropriate standard when the state removes a child from her

parents in a non-emergency situation, such as is present in this case. See

Dean, 967 F.3d at 414-16; Weller, 901 F.2d at 391-92.

       In this case, the forecasts of evidence—when viewed in the light most

favorable to the Plaintiffs—indicate that there was no emergency which

required the immediate removal of H.H. from Hogan’s custody. Hogan had

left H.H. with neighbors temporarily while his wife was hospitalized in

Asheville. [Doc. 59-3 at 6, 13]. Even though DSS believed that arrangement
                                      23


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 23 of 55
to be inadequate, they left H.H. with those neighbors for at least another 24

hours. [Id. at 13, 15]. The report of possible neglect that DSS had received

related to an issue of H.H.’s hygiene rather than to any concerns of any

physical abuse or other life-threatening emergency. [Doc. 66-1 (sealed)].

When Hogan was contacted about the situation, he returned to Cherokee

County the next day to meet with DSS workers. [Doc. 59-3 at 10-15]. None

of these facts indicate that anyone at DSS considered that emergency action

needed to be taken in order to protect H.H. Given the non-emergent nature

of the situation, the Court concludes that the Plaintiffs need only show that

the Defendants were deliberately indifferent to their protected liberty

interests in order to prove an abuse of power that shocks the conscience.

      Here, the parties’ forecast of evidence, when viewed in the light most

favorable to the Plaintiffs, shows that the Defendants removed H.H. without

a valid court order, without any evidence of emergency or physical abuse,

and without her custodial parent’s voluntary consent. From that, a

reasonable jury could find that the Defendants acted with deliberate

indifference to the Plaintiffs’ fundamental right to be free from government

interference in their family relationship. See Hodge, 31 F.3d at 163. The

Defendants’ motions for summary judgment with respect to the Plaintiffs’

substantive due process claims are therefore denied.
                                     24


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 24 of 55
             6.     Qualified Immunity for Defendant Lindsay

      Defendant Lindsay moves for summary judgment with respect to all

the Plaintiffs’ Section 1983 claims on the grounds that he is entitled to

qualified immunity.9

      Qualified immunity “takes cognizance of human imperfections,” West

v. Murphy, 771 F.3d 209, 213 (4th Cir. 2014), by protecting government

officials from liability with respect to “bad guesses in gray areas.” Braun v.

Maynard, 652 F.3d 557, 560 (4th Cir. 2011) (quotations and citation omitted).

“Qualified immunity shields government officials performing discretionary

functions from personal-capacity liability for civil damages under § 1983,

insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.”

Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292, 306 (4th Cir. 2006)

(quotation marks and citation omitted). In evaluating whether a defendant is

entitled to qualified immunity, the Court must determine “(1) whether the

plaintiff has established the violation of a constitutional right, and (2) whether

that right was clearly established at the time of the alleged violation.” Raub,


9 In their Motion for Summary Judgment, the County Defendants do not assert qualified
immunity with respect to the Plaintiffs’ Section 1983 claims against Defendant Palmer in
her individual capacity, and the Court declines to address that issue sua sponte. See
Buffington v. Baltimore Cty., 913 F.2d 113, 120-22 (4th Cir. 1990) (declining to address
qualified immunity sua sponte on appeal).
                                             25


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 25 of 55
785 F.3d at 881. The order in which to decide these issues is left to the

Court’s discretion. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).

      Here, it is undisputed that Defendant Lindsay held a statutorily created

position as Cherokee County Attorney and as such was someone granted

discretion to provide legal advice to the County. See N.C. Gen. Stat. § 153A-

114 (“The board of commissioners shall appoint a county attorney to serve

at its pleasure and to be its legal adviser.”). Therefore, Defendant Lindsay

was serving as a “public official.” Further, it is undisputed that Defendant

Lindsay was performing discretionary functions at the time he prepared and

reviewed the CVAs.      Thus, Defendant Lindsay is shielded by qualified

immunity, unless the Plaintiffs have presented a forecast of evidence as to

both elements outlined above.

      With respect to the first element, for the reasons discussed above

regarding the Plaintiffs’ procedural due process claims and the Defendants’

assertion of the defense of waiver thereto, and the Plaintiffs’ substantive due

process claims, the Court concludes that the Plaintiffs have set forth a

forecast of evidence that the Defendants violated their procedural and

substantive due process rights under the Fourteenth Amendment.

      As for the second element, in order to show that a particular right was

clearly established, “the exact conduct at issue need not have been held
                                      26


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 26 of 55
unlawful” but “the existing authority must be such that the unlawfulness of

the conduct is manifest.” Norwood v. Bain, 166 F.3d 243, 252 (4th Cir. 1998);

see Hope v. Pelzer, 536 U.S. 730, 741 (2002) (explaining “officials can be

on notice that their conduct violates established law even in novel factual

situations”). Here, it was clearly established at the time that Hogan’s CVA

was drafted and executed that the Plaintiffs had protectible liberty interests

in the continued care and custody of H.H. by Hogan and in the preservation

of their family unit. See Troxel, 530 U.S. at 65; Hodge, 31 F.3d at 163;

Weller, 901 F.2d at 395. And while the courts recognized that these interests

could be outweighed by a legitimate governmental interest, such as

protecting the child from abuse or neglect, it was clearly established that

parents generally have a right of due process before removal of children by

the state in a non-emergent situation. Weller, 901 F.2d at 398; Jordan, 15

F.3d at 343. Thus, the Defendant’s facilitation of a custody agreement,

arranged without any court supervision or approval and entirely bypassing a

parent’s due process rights, violated clearly established law.

      For these reasons, the Court concludes that Defendant Lindsay’s

motion for summary judgment based on qualified immunity must be denied.




                                     27


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 27 of 55
      B.    Official Capacity Section 1983 Claims

            1.    Section 1983 Claims against Defendants Lindsay and
                  Palmer in Their Official Capacities

      Before turning to the remaining Section 1983 claims against Defendant

Cherokee County, the Court next addresses the Section 1983 claims

asserted against Defendant Lindsay and Palmer in their official capacities.

“[A] suit against a state official in his or her official capacity is not a suit

against the official but rather is a suit against the official’s office.” Will v.

Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (citing Brandon v.

Holt, 469 U.S. 464, 471 (1985)); see also Monell v. New York City Dept. of

Social Services, 436 U.S. 658, 690 (1978) (noting official capacity claims

“represent only another way of pleading an action against an entity of which

an officer is an agent”). Here, the Plaintiffs’ Section 1983 claims against the

County render the Section 1983 claims against Defendants Lindsay and

Palmer in their official capacities redundant. See Ramsey v. Schauble, 141

F. Supp. 2d 584, 591 (W.D.N.C. 2001). Accordingly, the Plaintiffs’ Section

1983 claims against Defendants Lindsay and Palmer in their official

capacities are dismissed.




                                       28


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 28 of 55
            2.    Section 1983 Claims against the County

      The County moves for summary judgment with respect to the Plaintiffs’

Section 1983 claims, arguing that the Plaintiffs have failed to present a

forecast of evidence that would meet the standard of Monell v. Department

of Social Services, 436 U.S. 658 (1978). Specifically, the County argues that

that the Plaintiffs have failed to show the existence of any substantive or

procedural due process violation; that to the extent that the Plaintiffs have

established a due process violation by Defendant Lindsay or Defendant

Palmer, such actions are not attributable to the County; and that the Plaintiffs

have failed to show that the County was deliberately indifferent to training

DSS personnel or that such training was inadequate in any respect. [Doc.

59 at 16-23]. The Court will address each of these arguments in turn.

                  a.    Due Process Violations

      The County correctly asserts that there can be no municipal liability

without the establishment of an underlying violation of the Plaintiffs’ rights.

[Doc. 59 at 8].    However, as discussed above, viewing the forecast of

evidence in the light most favorable to the Plaintiffs, a jury could conclude

that the Plaintiffs were deprived of both their procedural and substantive due

process rights by the use of the CVA to remove H.H. from Hogan’s custody.

Accordingly, this first argument is without merit.
                                      29


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 29 of 55
                  b.    Palmer’s Actions Attributable to the County

      The County appears to concede that Defendant Palmer, as the

Director of Cherokee County DSS, had final policymaking authority for the

County on issues related to the protection of juveniles pursuant to N.C. Gen.

Stat. § 7B-300. [See Doc. 59 at 19]. The County contends, however, in her

capacity as DSS Director, Defendant Palmer “had no authority to enter into

CVAs,” and that this lack of authority is demonstrated by the fact that she

has been charged with a number of criminal offenses, including obstruction

of justice, for entering into those agreements. [Id. at 19, 20]. Thus, the

County argues, to the extent that there is evidence that Defendant Palmer

was involved in the drafting or creating the CVAs, any such actions are not

attributable to the County. [Id. at 19-21].

      “Under Monell, municipalities are not liable pursuant to respondeat

superior principles for all constitutional violations of their employees simply

because of the employment relationship.” Edwards v. City of Goldsboro, 178

F.3d 231, 244 (4th Cir. 1999).       Municipalities only have liability “when

execution of a government’s policy or custom, whether made by its law

makers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury.” Monell, 436 U.S. at 694. A custom, policy,

or practice can be attributed to a county in four ways:
                                       30


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 30 of 55
            (1) through an express policy, such as a written
            ordinance or regulation; (2) through the decisions of
            a person with final policymaking authority; (3)
            through an omission, such as a failure to properly
            train officers, that “manifest[s] deliberate indifference
            to the rights of citizens”; or (4) through a practice that
            is so “persistent and widespread” as to constitute a
            “custom or usage with the force of law.”

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter v. Morris,

164 F.3d 215, 218 (4th Cir. 1999)). “Because municipal liability results only

when the municipality itself can be directly charged with fault for a

constitutional violation, it results only when policy or custom as above

defined is (1) fairly attributable to the municipality as its ‘own,’ and is (2) the

‘moving force’ behind the particular constitutional violation.”          Spell v.

McDaniel, 824 F.2d 1380, 1386-87 (4th Cir. 1987) (citations omitted and

footnote omitted).

      Here, the Plaintiffs have presented a forecast of evidence from which

a reasonable jury could conclude that Defendant Palmer, through her

decisions as the final policymaker for the County regarding DSS and child

custody, implemented an unconstitutional and illegal policy of using CVAs to

deprive parents of the custody of their children without a court order, and that

this policy resulted in the violation of the Plaintiffs’ rights. A reasonable jury

could conclude that the County was the “moving force” behind that violation

                                        31


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 31 of 55
because Palmer had the authority to establish social services policies on

behalf of the County. The fact that the policy was illegal does not protect the

County from liability.

      The Defendants cite to cases from outside this Circuit for the

proposition that criminal activity can prevent a policymaker’s actions from

being imputed to the municipality. In Doe v. City of Waterbury, 453 F. Supp.

2d 537, 546 (D. Conn. 2006), the court determined that the mayor in that

case, although the official policymaker, did not subject the municipality to

liability for the sexual assault of minors in his office, home, and a police

vehicle because he did not have the authority “to make final policy for

Waterbury by engaging in personal acts of sexual abuse.” Id. Similarly, in

Danielson v. Huether, 355 F. Supp. 3d 849, 873 (D.S.D. 2018), the mayor

assaulted a citizen and the court found the assault was outside of his

authority as a policymaker. Id. Finally, in Miller v. City of E. Orange, 509 F.

Supp. 2d 452, 458–49 (D. N.J. Sept. 18, 2007), the court found that there

was no municipal liability based on a police chief’s perjury when the Plaintiff

had not alleged that he had created a policy of committing perjury to obtain

indictments. Id.

      These cases, however, have no application to the present situation. In

each of these cases, the officials in question may have been serving in
                                      32


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 32 of 55
positions whereby they had policymaking authority, but they were not

promulgating governmental policy when they engaged in criminal conduct.

When these officials committed these criminal acts of assaults, perjury, and

the like, they were undertaking purely personal acts. No governmental policy

was involved. In the present case, however, the Plaintiffs have presented a

forecast of evidence that Defendant Palmer’s wrongful acts pertained to how

she      directed   DSS   employees    to   discharge     their   governmental

responsibilities on behalf of the County.

         The County’s argument that Defendant Palmer’s actions with respect

to the creation and use of CVAs are not attributable to the County is without

merit.

                    c.    Lindsay’s Actions Attributable to the County

         Next, the County argues that it cannot be held liable for any

wrongdoing committed by Defendant Lindsay in creating and reviewing the

CVAs because he was not a final policymaker for the County. [Doc. 59 at

16-20].

         A county can be held liable for the actions of someone other than a

final policymaker under certain circumstances.          For example, “[i]f the

authorized policymakers approve a subordinate’s decision and the basis for



                                      33


      Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 33 of 55
it, their ratification would be chargeable to the municipality because their

decision is final.” City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988).

      Here, the Plaintiffs have presented a forecast of evidence that

Defendant Lindsay, as the appointed County Attorney and DSS Attorney,

created the template for the CVAs and that Defendant Palmer, in her

capacity as an authorized policymaker for the County, adopted a policy

approving the use of such agreements. Viewing the evidence in the light

most favorable to the Plaintiffs, this forecast of evidence shows that

Defendant Palmer ratified Defendant Lindsay’s action, and as such, his

actions may be attributable to the County. See Praprotnik, 485 U.S. at 127.

The County’s argument that it cannot be held liable for the actions of

Defendant Lindsay is therefore rejected.

                  d.     Failure to Train

      The County further moves for the dismissal of the Plaintiffs’ Section

1983 claim based on the County’s alleged failure to train, arguing that the

Plaintiffs have failed to show that the County was deliberately indifferent or

that the training of DSS employees was inadequate in any respect. [Doc. 59

at 21-22].

      Under Monell, a municipality’s failure to train its employees only rises

to a constitutional violation when the failure “reflects ‘deliberate indifference’
                                       34


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 34 of 55
to the rights of its citizens.” Doe v. Broderick, 225 F.3d 440, 456 (4th Cir.

2000) (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011).

      As addressed previously, the Plaintiffs have presented a forecast of

evidence from which a jury could conclude that the Defendants were

deliberately indifferent to the protectible interests of the Plaintiffs.    By

adopting an official county policy that was unconstitutional, and then training

and directing county employees to follow that policy, the County manifests

such deliberate indifference. As such, the Court will deny the County’s

motion for summary judgment as to this claim as well.

      C.    State Law Claims

      As noted previously, the Plaintiffs asserts numerous state law claims

against the Defendants, including claims of negligence and gross negligence

against Defendants Lindsay and Palmer in their official and individual

capacities (Counts I, II, and III); claims of negligent misrepresentation

against Defendants Lindsay and Palmer in their official and individual

capacities (Count IV); claims of negligent and grossly negligent hiring and

retention against the County (Counts V and VI); claims of negligent and

grossly negligent supervision against Defendant Palmer in her official and

individual capacities (Counts VII and VIII); claims of actual fraud against

Defendants Lindsay and Palmer in their official and individual capacities
                                      35


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 35 of 55
(Count IX); claims of constructive fraud against Defendants Lindsay and

Palmer in their individual capacities (Count X); claims against the County for

multiple actions of the County’s employees under a theory of respondeat

superior (Count XIV); claims for civil obstruction of justice against all the

Defendants (Count XV); claims for violations of the North Carolina

Constitution against Defendants Palmer and Lindsay in their individual

capacities (Count XVI); and claims for punitive damages against Defendants

Palmer and Lindsay in their individual capacities (Count XVII).

       The County and Defendants Palmer and Lindsey in their official

capacities move to dismiss these state law claims on the grounds of

sovereign immunity. [Doc. 59 at 23-25]. Defendant Lindsay in his individual

capacity moves for summary judgment with respect to all of the state law

claims asserted against him.10 [Doc. 63 at 16-23].




10 Defendant Palmer has not moved for summary judgment with respect to any of the
state law claims asserted against her in her individual capacity, nor has she asserted
public official immunity with respect to any of these claims. As such, all of the Plaintiffs’
state law claims against Defendant Palmer in her individual capacity shall proceed,
including the Plaintiffs’ claims for negligence, gross negligence, negligent
misrepresentation, negligent and grossly negligent supervision, actual fraud, constructive
fraud, civil obstruction of justice, violations of the North Carolina Constitution, and punitive
damages.
                                                 36


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 36 of 55
            1.    Sovereign Immunity

      Under North Carolina law, the doctrine of sovereign or governmental

immunity bars actions against municipalities and public officials sued in their

official capacity. Herring v. Winston-Salem/Forsyth County Bd. of Educ., 137

N.C. App. 680, 683, 529 S.E.2d 458, 461 (2000). Counties and public

officials are immune from liability for the torts committed by public officials

and their employees while they are performing a governmental function,

absent a waiver of immunity. Clayton v. Branson, 153 N.C. App. 488, 492–

93, 570 S.E.2d 253, 256–57 (2002).

      “A county may waive its immunity by purchasing liability insurance

covering a particular risk.” Ballard v. Shelley, 257 N.C. App. 561, 565, 811

S.E.2d 603, 606 (2018) (citing N.C. Gen. Stat. § 153A-435(a)). Such a waiver

“may not be lightly inferred” and “must be strictly construed.” Patrick v. Wake

Cnty. Dep’t of Human Servs., 188 N.C. App. 592, 596, 655 S.E.2d 920, 923

(2008) (citations omitted). A county’s immunity is not waived if the action is

explicitly excluded from coverage by the terms of the insurance policy. Id.

      The insurance policy purchased by the County provides coverage for

“any Damages the Covered Person becomes legally obligated to pay

because of an Occurrence that occurs during the Contract Period.” [Doc.

59-10 at 2]. This portion of the policy, however, also contains a specific
                                      37


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 37 of 55
provision that sets forth the intentions of the parties not to waive the County’s

entitlement to sovereign immunity:

              [T]he Contract does not cover claims against a
              Covered Person against which the Covered Person
              may assert sovereign and/or governmental immunity
              in accordance with North Carolina law. It is the
              express intentions of the parties to this Contract that
              the coverage provided in this Section of the contract
              does not waive the entitlement of a Covered Person
              to assert sovereign immunity and/or governmental
              immunity.

[Id. at 6]. The Public Official Liability (“POL”) coverage of the policy similarly

provides coverage for “any Damages the Covered Person becomes legally

obligated to pay because of a Public Officials Wrongful Act that occurs during

the Contract Period.” [Doc. 59-11 at 2]. This portion of the policy also

contains an exclusion of coverage for claims where the “covered person” is

entitled to rely on sovereign immunity as a defense:

              The parties to this Contract intend for no coverage to
              exist under Section V (Public Officials Liability
              Coverage) as to any claim for which the Covered
              Person is protected by sovereign immunity and/or
              governmental immunity under North Carolina law. It
              is the express intention of the parties to this Contract
              that none of the coverage set out herein be construed
              as waiving in any respect the entitlement of the
              Covered Person to sovereign immunity and/or
              governmental immunity.

[Id. at 4].

                                        38


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 38 of 55
     In examining almost identical exclusionary provisions, the North

Carolina Court of Appeals has held that such provisions do not waive a

municipality’s entitlement to sovereign immunity. See, e.g., Owen v.

Haywood County, 205 N.C. App. 456, 460-61, 697 S.E.2d 357, 360 (2010);

Estate of Earley v. Haywood Cty. Dep’t of Soc. Servs., 204 N.C. App. 338,

342, 694 S.E.2d 405, 409 (2010) (finding immunity was not waived by a

policy identical to the POL coverage in this case); Patrick, 188 N.C. App. at

596, 655 S.E.2d at 923 (finding no waiver by a policy that states it “is not

intended by the insured to waive its governmental immunity”).

     The Plaintiffs argue that construing the policy to exclude coverage

would “render the policy meaningless,” citing to Fulford v. Jenkins, 195 N.C.

App. 402, 672 S.E.2d 759 (2009). [Doc. 84 at 25].    Indeed, the Court of

Appeals has recognized the circular nature of its own reasoning:

           We acknowledge the arguably circular nature of the
           logic employed in Patrick. The facts are that the
           legislature explicitly provided that governmental
           immunity is waived to the extent of insurance
           coverage, but the subject insurance contract
           eliminates any potential waiver by excluding from
           coverage claims that would be barred by sovereign
           immunity. Thus, the logic in Patrick boils down to:
           Defendant retains immunity because the policy
           doesn't cover his actions and the policy doesn't cover
           his actions because he explicitly retains immunity.



                                     39


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 39 of 55
           Nonetheless in this case, as in Patrick, where the
           language of both the applicable statute and the
           exclusion clause in the insurance contract are clear,
           we must decline Plaintiff's invitation to implement
           “policy” in this matter. Any such policy
           implementation is best left to the wisdom of our
           legislature.

Estate of Earley, 204 N. C. App. at 343, 694 S.E.2d at 409-10; Owen, 205

N.C. App. 456, 461, 697 S.E.2d at 360.

     The insurance policy provisions at issue in this case are materially

indistinguishable from insurance policies that the North Carolina Court of

Appeals has found to preserve immunity. In light of the clear precedent

established by the North Carolina Court of Appeals, the Court concludes that

the exclusionary provisions in the County’s insurance policy are affective to

defeat an argument of waiver. See Wright v. Gaston Cnty., 205, N.C. App.

600, 608, 698 S.E.2d 83, 89–90 (2010).

     For all these reasons, the Court concludes that the County has not

waived its governmental immunity from suit for the state tort claims.

Accordingly, the Plaintiffs’ state law claims against the County and

Defendants Palmer and Lindsay in their official capacities will be dismissed.




                                     40


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 40 of 55
             2.     State Law Claims Asserted against Defendant Lindsay
                    in His Individual Capacity

      The remaining claims against Defendant Lindsay in his individual

capacity are for negligence (Count I); gross negligence (Count III); negligent

misrepresentation (Count IV); actual fraud (Count IX); constructive fraud

(Count X); civil obstruction of justice (Count XV); and punitive damages

(XVII). [Doc. 1-1 at 24-61; Doc. 22 at 7-8].

                    a.   Negligence Claims

      Defendant Lindsay argues that he is entitled to summary judgment with

respect to the Plaintiffs’ claims for negligence, gross negligence, and

negligent misrepresentation because there is “not adequate evidence

showing Lindsay was involved with Hogan’s CVA.” [Doc. 63 at 16]. As

discussed above, however, the Plaintiffs have presented a forecast of

evidence that Defendant Lindsay created the standard CVA form and

reviewed every CVA before it was signed by the parent, including the CVA

at issue in this case. [Doc. 61-5 at 12; Doc. 59-4 at 10; Doc. 61-4]. From

this forecast of evidence, a reasonable jury could conclude that Lindsay was

“involved with Hogan’s CVA” such that Lindsay could be held liable for the

Plaintiffs’ injuries.




                                      41


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 41 of 55
      Lindsay argues that he is nevertheless entitled to public official

immunity as to these claims. [Doc. 63 at 18-19]. Under North Carolina law,

“[t]he public immunity doctrine protects public officials from individual liability

for negligence in the performance of their governmental or discretionary

duties.” Campbell v. Anderson, 156 N.C. App. 371, 376, 576 S.E.2d 726, 730

(2003). “A public official can only be held individually liable for damages

when the conduct complained of is malicious, corrupt, or outside the scope

of official authority.” Hunter v. Transylvania Cty. Dep’t of Soc. Servs., 207

N.C. App. 735, 737, 701 S.E.2d 344, 346 (2010). A public official acts “with

malice when he wantonly does that which a man of reasonable intelligence

would know to be contrary to his duty and which he intends to be prejudicial

or injurious to another.” Grad v. Kaasa, 312 N.C. 310, 313, 321 S.E.2d 888,

890 (1984); see also Bailey v. Kennedy, 349 F.3d 731, 742 (4th Cir. 2003).

“An act is wanton when it is done of wicked purpose, or when done

needlessly, manifesting a reckless indifference to the rights of others.” Id.

Accordingly, public officers’ immunity “is unavailable to officers who violate

clearly established rights because an officer acts with malice when he ‘does

that which a man of reasonable intelligence would have known to be contrary

to his duty.’” Bailey, 349 F.3d at 742 (quoting Grad, 321 S.E.2d at 890). The

“man of reasonable intelligence standard is “functionally identical” to the
                                        42


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 42 of 55
federal “clearly established” standard; therefore, much of the analysis is the

same. Cooper v. Sheehan, 735 F.3d 153, 160 (4th Cir. 2013).

      The Plaintiffs have presented a forecast of evidence from which a jury

could reasonably find that Defendant Lindsay knew he did not have the

authority to create the CVA at issue in this case or in any case and thus acted

with malice, violated a clearly established right, and acted contrary to his

duty. Cooper, 735 F.3d at 160. Accordingly, the Court concludes that while

Defendant Lindsay is entitled to public official immunity with respect to the

Plaintiffs’ claims for negligence and negligent misrepresentation, Defendant

Lindsay’s motion for summary judgment will be denied with respect to the

Plaintiffs’ claims for gross negligence.

                  b.    Fraud and Constructive Fraud Claims

      Defendant Lindsay moves for summary judgment on the Plaintiffs’

claims of fraud and constructive fraud, arguing that there was no confidential

or fiduciary relationship between himself and the Plaintiffs and that there is

no evidence of a false representation or concealment of fact. [Doc. 63 at 19-

20]. In response to Defendant Lindsay’s motion, the Plaintiffs state that they

do not wish to be heard on this issue. [Doc. 85 at 16].

      To prove actual fraud, the Plaintiffs must establish five elements: “‘(1)

[a f]alse representation or concealment of a material fact, (2) reasonably
                                      43


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 43 of 55
calculated to deceive, (3) made with intent to deceive, (4) which does in fact

deceive, (5) resulting in damage to the injured party.’” Head v. Gould Killian

CPA Grp., P.A., 371 N.C. 2, 9, 812 S.E.2d 831, 837 (2018) (quoting Watts v.

Cumberland Cty. Hosp. Sys., Inc., 317 N.C. 110, 116-17, 343 S.E.2d 879,

884 (1986)). By contrast, a claim for constructive fraud “arises where a

confidential or fiduciary relationship exists, and its proof is less exacting than

that required for actual fraud.” Watts, 317 N.C. at 115-16, 343 S.E.2d at 884

(quotations omitted). To prove constructive fraud, the plaintiff must establish

a relationship of trust and confidence, leading to a transaction in which the

defendant abuses his position of trust to the detriment of the plaintiff. Head,

371 N.C. at 9, 812 S.E.2d at 837.

      Here, the Plaintiffs have failed to present a forecast of evidence

tending to show the existence of a confidential or fiduciary relationship

between Defendant Lindsay and the Plaintiffs or to show that Defendant

Lindsay made a false representation or omission. Absent these elements,

the Court concludes that Defendant Lindsay is entitled to summary judgment

with respect to the Plaintiffs’ claims of fraud and constructive fraud.

                   c.    Civil Obstruction of Justice

      Next, Defendant Lindsay moves for summary judgment with respect to

the Plaintiffs’ claims for civil obstruction of justice. [Doc. 63 at 21-22].
                                        44


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 44 of 55
      In North Carolina, civil obstruction of justice is a common law offense

consisting of “any action intentionally undertaken by the defendant for the

purpose of obstructing, impeding, or hindering the plaintiff's ability to seek

and obtain a legal remedy.” Blackburn v. Carbone, 208 N.C. App. 519, 527,

703 S.E.2d 788, 795 (2010). “The common law offense of obstructing public

justice may take a variety of forms.” Blackburn, 208 N.C. App. at 526, 703

S.E.2d at 795 (citation and quotations omitted). Nevertheless, in order to

prevail on a claim of obstruction of justice, a plaintiff must provide some

“evidence as to the disposition of that action or any showing that [defendant’s

conduct] adversely impacted” the plaintiff’s ability to seek and obtain a legal

remedy. See Broughton v. McClatchy Newspapers, Inc., 161 N.C. App. 20,

33, 588 S.E.2d 20, 30 (N.C. Ct. App 2003) (finding the plaintiff had not

established civil obstruction of justice because there was no evidence that

the plaintiff’s case was “in some was judicially prevented, obstructed,

impeded or hindered by the acts of defendants”).         A plaintiff can also

establish “a legally sufficient claim where the defendant attempted to

prevent, obstruct, impede, or hinder justice.” Reed v. Buckeye Fire Equip.,

241 F. App’x 917, 928 (4th Cir. 2007) (collecting North Carolina cases); In re

Kivett, 309 N.C. 635, 670, 309 S.E.2d 442 (1983).



                                      45


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 45 of 55
      Here, the Plaintiffs have presented a forecast of evidence by which a

reasonable jury could find that Defendant Lindsay, as the legal advisor for

DSS, was aware of the statutory requirements involved in the removal of a

child from the custody of her parent. There is also a forecast of evidence

that Lindsay was specifically aware of the 2016 Custody Order granting

Plaintiff Hogan custody because Lindsay represented DSS in that

proceeding. Despite this knowledge, Defendant Lindsay created the CVA at

issue, which hindered the Plaintiffs’ ability to enforce the 2016 Custody

Order. Thus, viewing the evidence in the light most favorable to the Plaintiffs,

the Court concludes that a reasonable jury could find that Defendant Lindsay

obstructed justice in this case. Accordingly, the Defendant’s motion for

summary judgment is denied with respect to this claim.

                  d.    North Carolina Constitutional Claims

      Defendant Lindsay moves for summary judgment as to each of the

Plaintiffs’ claims for violations of the North Carolina Constitution. [Doc. 63 at

22–23].

      The Court previously addressed the state constitutional claims

asserted by the Plaintiffs in ruling on the motion to dismiss filed by the County

and Defendants Palmer and Lindsay in their official capacities. [Doc. 22 at

7]. “Claims brought under the North Carolina Constitution may be asserted
                                       46


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 46 of 55
only against state officials acting in their official capacities.” Love-Lane v.

Martin, 355 F.3d 766, 789 (4th Cir. 2004) (citing DeWitt v. Mecklenburg

County, 73 F. Supp. 2d 589, 605-06 (W.D.N.C. 1999)). A plaintiff may

pursue an action directly under the North Carolina Constitution only where

the plaintiff lacks an adequate remedy under state law to redress the alleged

violation. Craig ex rel. Craig v. New Hanover Cnty. Bd. of Educ., 363 N.C.

334, 338, 678 S.E.2d 351, 354 (2009); Corum v. Univ. of N.C., 330 N.C. 761,

782, 413 S.E.2d 276, 289 (1992). The North Carolina Supreme Court’s

definition of an adequate state remedy “is twofold: (1) that the remedy

addresses the alleged constitutional injury, and (2) that the remedy provides

the plaintiff an opportunity to enter the courthouse doors.” Taylor v. Wake

Cty., 252 N.C. App. 178, 185, 811 S.E.2d 648, 654 (2018) (internal citations

and quotations omitted); Copper ex rel. Copper v. Denlinger, 363 N.C. 784,

789, 688 S.E.2d 426, 429 (2010) (“[T]o be considered adequate in redressing

a constitutional wrong, a plaintiff must have at least the opportunity to enter

the courthouse doors and present his claim.”) (quoting Craig ex rel. Craig,

363 N.C. at 339-40, 678 S.E.2d at 355).

      The Plaintiffs argue that the application of immunity in this case

prevents the statutory claims from being adequate in redressing the

constitutional wrongs. While the Plaintiffs’ claims against the Defendants
                                      47


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 47 of 55
Palmer and Lindsay in their official capacities have previously been

dismissed, and some of the individual capacity claims against Defendant

Lindsay will be dismissed,11 other state law claims against these Defendants

in their individual capacities remain viable. Therefore, the inability to pursue

certain claims that are barred by immunity does not deprive the Plaintiffs of

an adequate remedy pursuant to state law for redressing their alleged

injuries. See Glenn-Robinson v. Acker, 140 N.C. App. 606, 631–32, 538

S.E.2d 601, 619 (2000) (finding an adequate remedy pursuant to state law

with the presence of state law claims against an officer in his individual

capacity).12 Accordingly, the Court will grant Defendant Lindsay’s motion for

summary judgment with respect to the Plaintiffs’ claims of state constitutional

violations, and these claims will be dismissed.

                    e.     Punitive Damages

      In North Carolina, punitive damages are available to plaintiffs to punish

defendants for egregiously wrongful acts and to deter the commission of




11  To the extent that the claims are unavailable because the Plaintiffs have not
established the elements in order to survive summary judgment, “a plaintiff’s inability to
adequately plead the elements of a common law tort claim does not render a remedy
unavailable.” Barrett v. Bd. of Educ., 13 F. Supp. 3d 502, 514 n.3 (E.D.N.C. 2014).

12 While the Court questions the wisdom of the rule stated in Glenn-Robinson and its
progeny, the Court also recognizes that it is bound by the North Carolina courts’ holdings
with regard to this issue of state law.
                                             48


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 48 of 55
similar wrongful acts. N.C. Gen. Stat. § 1D-1. Public officers can be held

liable for punitive damages under state law only “if the claimant proves that

the defendant is liable for compensatory damages” and also proves either

fraud, malice, or willful or wanton conduct by clear and convincing evidence.

See id. § 1D-15.

     “‘Willful or wanton conduct’ means the conscious and intentional

disregard of and indifference to the rights and safety of others, which the

defendant knows or should know is reasonably likely to result in injury,

damage, or other harm.” Id. § 1D-5(7). An act is wanton when it is done with

a “wicked purpose” or done “needlessly, manifesting a reckless indifference

to the rights of others.” Benton v. Hillcrest Foods, Inc., 136 N.C. App. 42,

51, 524 S.E.2d 53, 60 (1999). “An act is willful when there is a deliberate

purpose not to discharge a duty, assumed by contract or imposed by law,

necessary for the safety of the person or property of another.” Id.

     In his motion for summary judgment, Defendant Lindsay summarily

asserts that “a question of fact clearly does not exist as to whether the

Defendant Lindsay engaged in willful, wanton, or grossly negligent conduct.”

[Doc. 63 at 23]. The Plaintiffs respond that they are entitled to punitive

damages because Defendant “Lindsay acted wantonly and maliciously in

using the CVAs to avoid court involvement while being in reckless disregard
                                     49


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 49 of 55
for the rights of Hogan, H.H. and all the other victims of his CVAs.” [Doc. 85

at 22]. For the reasons stated above, several of the Plaintiffs’ tort claims

survive summary judgment based upon a forecast of evidence tending to

show malice or willful, wanton conduct by Defendant Lindsay. As such,

Defendant Lindsay’s motion for summary judgment with respect to the

Plaintiffs’ claims for punitive damages claims is denied.

      D.     Plaintiffs’ Motion for Partial Summary Judgment

      The Plaintiffs move for partial summary judgment on the issue of

liability for the deprivation of rights claim under Section 1983. [Doc. 61

(sealed)]. For the reasons discussed above, the Court finds that there are

genuine disputes of material fact presented by the forecasts of evidence

which preclude the grant of summary judgment to the Plaintiffs at this time.

Accordingly, the Plaintiffs’ Motion for Partial Summary Judgment is denied.

      E.    Doe Defendants

      Finally, the Court addresses the two other defendants, DSS Supervisor

Doe #1 and DSS Social Worker Doe #1 (hereinafter “the Doe Defendants”),

who were named in the original Complaint but who have not yet been

identified or served in this action. The Court previously entered an Order

directing the Plaintiffs to show cause for their failure to effect service on the

Doe Defendants. [Doc. 24]. The Plaintiffs responded to the Court’s Order
                                       50


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 50 of 55
by advising that the Doe Defendants had been identified and requesting an

opportunity to file an Amended Complaint. [Doc. 25]. Thereafter, the Court

entered another Order giving the Plaintiffs thirty (30) days to file an Amended

Complaint identifying the Doe Defendants.         [Doc. 26].    The Plaintiffs

subsequently filed a motion to file an amended complaint. Specifically, the

Plaintiffs proposed substituting former Directors of the Cherokee County

Social Services for the Doe Defendants. [Doc. 27 at 3]. The Plaintiffs also

proposed, among other changes, adding four additional parents and five

additional children as named plaintiffs in the action. [Id.]. The Defendants

opposed the Plaintiffs’ motion to amend on several grounds. [Doc. 28]. After

requesting additional briefing from the parties [Doc. 30], the Magistrate

Judge denied the Plaintiffs’ motion to amend. [Doc. 33]. Specifically with

respect to the substitution of the Doe Defendants, the Magistrate Judge

concluded that the proposed amendment would be futile because the

identified Supervisors had served in that capacity prior to the execution of

the Hogan CVA, and thus, the Plaintiffs had not asserted any allegations

implicating these former DSS Supervisors in the constitutional violations

alleged. [Id. at 5]. The Plaintiffs did not renew their motion to amend, nor

have they identified any other individuals as the Doe Defendants.



                                      51


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 51 of 55
Accordingly, the Court concludes that the Plaintiffs’ claims against the Doe

Defendants should be dismissed without prejudice.

V.    CONCLUSION

      For the reasons stated herein, the Defendants’ Motions for Summary

Judgment are granted in part and denied in part; the Plaintiffs’ Motion for

Partial Summary Judgment is denied; and the Plaintiffs’ claims against the

Doe Defendants are dismissed without prejudice

      In light of the foregoing, the following claims remain for trial:

      (1)   Plaintiffs’ § 1983 claims against Defendants Lindsay and Palmer

            in their individual capacities for substantive and procedural due

            process violations;

      (2)   Plaintiffs’ § 1983 claims against Defendant Palmer in her

            individual capacity for equal protection violations;

      (3)   Plaintiffs’ § 1983 Monell claims against Cherokee County for

            unlawful custom/policy and failure to train;

      (4)   Plaintiffs’ state law claims against Defendant Lindsay in his

            individual capacity for gross negligence, obstruction of justice,

            and punitive damages; and

      (5)   Plaintiffs’ state law claims against Defendant Palmer in her

            individual capacity for negligence, gross negligence, negligent
                                       52


     Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 52 of 55
           misrepresentation, negligent supervision, grossly negligent

           supervision, fraud, constructive fraud, obstruction of justice,

           violations of the North Carolina Constitution, and punitive

           damages.



                                 ORDER

     IT IS, THEREFORE, ORDERED, that the Motion for Summary

Judgment filed by the Defendants Cherokee County, Scott Lindsay in His

Official Capacity, and Cindy Palmer in Her Official and Individual Capacities

[Doc. 56] is GRANTED IN PART and DENIED IN PART as follows:

     (1)   The Motion is GRANTED with respect to the Section 1983

     deprivation of rights claims asserted against Defendants Lindsay and

     Palmer in their official capacities, and such claims are DISMISSED

     WITH PREJUDICE;

     (2)   The Motion is GRANTED with respect to the state law claims of

     negligent and grossly negligent hiring and retention, respondeat

     superior, and civil obstruction of justice against the County, and these

     claims are DISMISSED WITH PREJUDICE;

     (3)   The Motion is GRANTED with respect to the claims of

     negligence, gross negligence, negligent misrepresentation, fraud, and
                                     53


    Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 53 of 55
     civil obstruction of justice against Defendants Palmer and Lindsay in

     their official capacities, and the claims of negligent and grossly

     negligent supervision against Defendant Palmer in her official capacity,

     and these claims are DISMISSED WITH PREJUDICE;

     (4)   The Motion is DENIED with respect to the Section 1983 claims

     for substantive and procedural due process violations against

     Defendant Palmer in her individual capacity; and

     (5)   The Motion is DENIED with respect to the Section 1983 Monell

     claims against the County.

     IT IS FURTHER ORDERED that the Motion for Summary

Judgment by Defendant Lindsay in his Individual Capacity [Doc. 62] is

GRANTED IN PART and DENIED IN PART as follows:

     (1)   The Motion is GRANTED with respect to the Section 1983 claims

     for violations of equal protection asserted against Defendant Lindsay

     in his individual capacity, and these claims are DISMISSED WITH

     PREJUDICE;

     (2)   The Motion is GRANTED with respect to the state law claims of

     negligence,   negligent      misrepresentation,   actual   fraud,   and

     constructive fraud against Defendant Lindsay in his individual capacity,

     and these claims are DISMISSED WITH PREJUDICE;
                                      54


   Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 54 of 55
     (3)   The Motion is GRANTED with respect to the claims for violation

     of the North Carolina Constitution against Defendant Lindsay in his

     individual capacity, and such claims are DISMISSED WITH

     PREJUDICE;

     (4)   The Motion is DENIED as to the Section 1983 claims for

     substantive and procedure due process violations against Defendant

     Lindsay in his individual capacity; and

     (5)   The Motion is DENIED as to the state law claims for gross

     negligence, civil obstruction of justice, and punitive damages claims

     against Defendant Lindsay in his individual capacity.

     IT IS FURTHER ORDERED that the Plaintiffs’ Motion for Partial

Summary Judgment [Doc. 60] is DENIED.

     IT IS FURTHER ORDERED that the Plaintiffs’ claims against DSS

Supervisor Doe #1 and DSS Social Worker Doe #1 are hereby DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ORDERED.

                       Signed: February 12, 2021




                                         55


   Case 1:18-cv-00096-MR-WCM Document 91 Filed 02/12/21 Page 55 of 55
